                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOHN L. DAUGHERTY, M.D.                                                   PLAINTIFF

V.                                      4:18CV00940 JM

UNUM GROUP dba UNUM GROUP
CORPORATION; PAUL REVERE
LIFE INSURANCE COMPANY                                                    DEFENDANTS




                                           JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendants and against the Plaintiff.

       IT IS SO ORDERED this 7th day of January, 2020.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
